Citation Nr: 1435064	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  14-05 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a finding of permanency for a total disability evaluation for service-connected lung cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






INTRODUCTION

The Veteran served on active duty from July 1953 to June 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), located in St. Louis, Missouri, which granted service connection for lung cancer and assigned a 100 percent disability rating in accordance with applicable rating criteria.  

A September 2012 rating decision continued the 100 percent disability rating. 

The issues of entitlement to service connection for scar status post left posterolateral thoracotomy, left upper lobectomy, partial chest wall resection involving the parietal pleura, mediastinal and hilar lymphadenectomy has been raised by been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. §  19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran has been diagnosed with squamous cell carcinoma of the lung, resulting in left posterolateral thoracotomy, left upper lobectomy, partial chest wall resection involving the parietal pleura, mediastinal and hilar lymphadenectomy.

2. By rating decision dated in June 2012, service connection was granted for lung cancer, and a 100 percent disability rating was assigned in accordance with the applicable rating criteria and a September 2012 rating decision continued the 100 percent disability rating. 
4. Medical evidence received more than 6 months after the assignment of the total disability rating showed some improvement in the service-connected disability.


CONCLUSION OF LAW

There is no legal basis for a finding of permanence for a 100 percent schedular disability rating for service-connected lung cancer.  38 C.F.R. §§ 3.327, 3.340(b), 3.951 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2013)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

In this case, when the Veteran first filed his claim of service connection for lung cancer, notice of how to substantiate such a claim was given in March 2012.  VA's General Counsel has held that VCAA notice is not required for downstream issues, such as is now before the Board-entitlement to a finding of permanency of the total rating.  VAOPGCPREC 8-2003.  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473 at 490 (2006).  In this case, the Veteran's claim for service connection was granted and an effective date and disability rating assigned; indeed, a 100 percent rating was assigned by the June 2012 rating decision and continued by the September 2012 rating decision.  As such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to address his appeal.  All available evidence pertaining to the Veteran's claim has been obtained, and he was afforded multiple VA examinations in the development of his claim.  The examination reports contain sufficient evidence by which to evaluate the question on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence not already of record.  The Board is unaware of any such evidence.

II. Permanent and Total Disability Evaluation

Service connection for lung cancer was granted by rating decision dated in June 2012.  A disability rating of 100 percent was assigned, effective the Veteran's date of claim on December 22, 2011.  The disorder was rated under DC 6819, which authorizes a sole evaluation of 100 percent for malignant neoplasms of any part of the respiratory system.  38 C.F.R. § 4.97.  This DC further requires that six months after discontinuance of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the appropriate disability rating shall be determined by mandatory VA examination, and that any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e).  If there has been no local recurrence or metastasis, the disability is to be rated on residuals. Id.  In other words, the rating criteria specifically indicates that the assignment of the 100 percent disability rating will likely be temporary in nature and that after six months, the 100 percent disability rating may be reduced.  Moreover, after six months, and after the claimant has undergone a VA examination and been provided any required notice for reduction, the claimant's disability rating may be reduced and a different rating may be assigned.

In September 2012, the RO issued a rating decision continuing the 100 percent disability based on a VA examination report.  The August 2012 VA examination report continued to diagnose the Veteran with lung cancer-squamous cell carcinoma and indicated that the neoplasm was still considered malignant and the Veteran was still undergoing treatment with watchful waiting.  The decision clearly stated that the rating was not intended to be permanent, as there was a likelihood of improvement and that the matter was subject to a future review examination.  

In October 2011, the Veteran filed a notice of disagreement regarding the temporary nature of the disability rating and wanted a permanent total disability rating.  

He submitted several statements in support of his claim referring to the events, treatments, surgery (loss of 1/2 of left lung), and the pain that he will have to endure for the remainder of his life.  

The Veteran also submitted correspondence in November 2012 from Dr. K.D.M., the Veteran's lung cancer treating physician.  Dr. K.D.M. reported that the Veteran had successfully endured both surgery and chemotherapy treatments, but remained at risk for recurrence of his cancer.  Dr. K.D.M. stated that although the Veteran survived his treatments, the loss of lung function definitely curtailed the Veteran's physical activity and overall endurance.  He added that a person could not undergo a thoracic surgery procedure where he lost half a lung and not sustain a significant disability; therefore, he supported the Veteran's claim for a permanent disability.   

Permanence is essentially a medical question, which requires competent medical evidence; neither the Board nor the RO may exercise its own independent medical judgment on such a question.  See Elcyzyn v. Brown, 7 Vet. App. 170, 176 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

A positive determination of permanency may be based on a finding that "the probability of permanent improvement under treatment [was] remote," and whether one or all of the service member's service-connected disabilities [were] "reasonably certain to continue throughout the life of the [appellant]." 38 C.F.R. § 3.340(b) (2011); see also KL v. Brown, 5 Vet. App. 205, 208 (1993) (factors to consider include failure to pursue treatment, and whether the disease has been shown to be of longstanding duration, actually totally incapacitating, or of such a nature as to render the probability of permanent improvement remote).  The appellant's age may be considered in determining permanence.  38 C.F.R. § 3.340(b) (2013).  This determination must be based upon a consideration of the degree of impairment due solely to the service-connected disability or disabilities.  See 38 C.F.R. § 3.341 (2013). 

Rating agencies are to handle cases affected by changes in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the VA laws and regulations.  38 C.F.R. § 3.344 (2013).  However, when a disability has not become stabilized or is likely to improve, re-examination, and, if necessary, reevaluation of the assigned disability rating is warranted. Id. 

Re-examination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  See 38 C.F.R. §  3.327(a) (2013).  Generally, re-examinations are required if it is likely that a disability has improved, if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect. Id.  Following the initial VA examination or other scheduled examination, any re-examination determined to be in order will be scheduled within not less than two years and not more than five years. Id.  No periodic future examinations will be requested where the disability is established as static; the findings and symptoms are shown by examination to have persisted without material improvement for a period of 5 years or more; the disability from disease is permanent in character and of such nature that there is no likelihood of improvement; the Veteran is over 55 years of age, except under unusual circumstances; the rating is a prescribed scheduled minimum rating; or a combined disability rating evaluation would not be affected if the future examination should result in reduced evaluation for one or more conditions.  See 38 C.F.R. § 3.327(b) (2013).  However, none of the above guidelines are to be construed as limiting VA's authority to request re-examinations, or periods of hospital observation, at any time in order to ensure that disabilities are accurately rated.  38 C.F.R. § 3.327(a) (2013). 

Initially, the Board observed that the 100 percent rating was in effect for less than 20 years; thus, it has not reached protected status.  See 38 C.F.R. § 3.951(b) (2013). The Board further notes that the rating criteria under which the 100 percent disability rating was assigned required that a future examination be conducted following cessation of treatment.  In other words, the rating criteria indicate that the 100 percent rating will likely not be permanent in nature and that there will likely be some improvement with treatment.

Additionally, in this case, VA was permitted to request periodic future examinations to assess the residuals of the Veteran's lung cancer.  The Board notes that the disability has not been established as static.  Also, the rating criteria required a mandatory VA examination to determine the appropriate disability rating.  On December 2013 VA examination, the examiner described the Veteran's restrictive defect as mild and his moderate diffusion defect as improved.  In December 2013 and January 2014, the same VA examiner determined that the Veteran's diffusion lung capacity for carbon monoxide (DLCO) most accurately reflected the Veteran's level of disability and was 56 percent of predicted, which indicated a poor prognosis for lung cancer resection.  However, such findings are consistent with a 30 percent disability evaluation under DCs 6600-6604, or 6833 (for chronic bronchitis, bronchial asthma, pulmonary emphysema, chronic obstructive pulmonary disease, or asbestosis).  In accordance with DC 6819, in February 2014, the RO proposed to reduce the reduced the Veteran's disability rating for residuals of lung cancer from 100 to 30 percent and issued a rating decision to that effect in April 2014, effective July 1, 2014.  (The Veteran has not yet filed an appeal of that decision and this matter is not before the Board for consideration.)  Rather, as indicated in the rating reduction, the residuals of the condition, while disabling, had improved.  Also, because the 100 percent combined schedular rating had only been in effect for approximately two and a half years at the time of the reduction, there is no evidence that the Veteran's lung cancer symptoms had persisted without material improvement over a period of five or more years.

Moreover, with regard to possible improvement of the Veteran's lung cancer residuals symptomatology, the evidence does not show that his disability is of such nature that there is no likelihood of improvement.  Rather, the most recent medical evidence of record reveals that the symptomatology has improved since the original grant of benefits.  December 2013 and January 2014 VA examinations revealed that the Veteran was currently in watchful waiting status with no confirmed malignancy, including on the most recent April 2013 CT scan.  Recent medical evidence of record reveals that the Veteran's cancer has not recurred since the original grant of benefits required and he no longer required antineoplastic chemotherapy or other therapeutic procedures, indicative of improvement.  

Finally, even if the symptomatology of the Veteran's disability were considered static, it is still within VA's purview to schedule another VA examination to assess the current severity of the disability and the appropriate disability rating.  See 38 C.F.R. §§ 3.327 (2013); see also 38 C.F.R. § 4.97, DC 6819 (2013).  Accordingly, the claim for permanency of the initially assigned 100 percent schedular disability rating must be denied.  See 38 C.F.R. §§ 3.327, 3.344, 3.951(b) (2013).


ORDER

Entitlement to a finding of permanency of a total disability evaluation for service-connected lung cancer is denied.




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


